Darrell Hickman, Justice. Roger Dale Sherron was convicted of first degree murder in the death of his estranged wife. The Crittenden County Circuit Court sentenced him to life imprisonment. On appeal the only issue is whether the trial court erred in refusing to instruct the jury on the lesser offense of negligent homicide. The trial court did instruct the jury on the lesser offenses of second degree murder and manslaughter. In an unbroken line of decisions, it has been held there is no error in failing to give an instruction on one lesser offense if other lesser offenses were covered by the instructions given, and the jury returns a verdict for the greater offense. Cooper v. Campbell, 597 F.2d 628 (8th Cir. 1979); Jones v. State, 282 Ark. 56, 665 S.W.2d 876 (1984); Robertson v. State, 256 Ark. 366, 507 S.W.2d 513 (1974); Chaney v. State, 256 Ark. 198, 506 S.W.2d 134 (1974); Newsome v. State, 214 Ark. 48, 214 S.W.2d 778 (1948). Since that is the only question before us, we find no error. Under Ark. Stat. Ann. § 43-2725 (Repl. 1977), as put into effect by our Rule 11 (f), we consider all objections brought to our attention in the abstracts and briefs in appeals from a sentence of life imprisonment or death. In this case we find no prejudicial error in the point argued or in the other objections abstracted for review. Affirmed.